PER CURIAM.
This is an interlocutory appeal from an order denying a motion to modify a final decree of divorce entered in favor of the plaintiff wife, which incorporated a separation agreement. The wife petitioned the court to set aside the separation agreement. Although the petition was styled as one to set aside the agreement and to modify the decree, the petition did not include allegations upon which modification could be predicated, such as for change of circumstances of the parties as authorized and contemplated by § 65.15, Fla.Stat., F.S.A. The petition sought to set aside the agreement which was the basis for the alimony *671and support allowed in the final decree, and upon elimination of the agreement, to have the court make other provision for alimony and child support.
On this record it is not shown that the chancellor abused his discretion, and the order denying the petition to set aside the separation agreement and for modification of the decree is affirmed. If the circumstances of the parties in the future become such that the decreed provisions for alimony and child support prove inadequate, such fact can he made the basis of an appropriate application for modification, by petition filed under said § 65.15, Fla.Stat., F.S.A.
Affirmed.